Exhibit 99.1 JCPENNEY REPORTS FOURTH QUARTER AND FULL YEAR 2; COMPANY EXCEEDS EXPECTATIONS AND OBJECTIVES FOR THE YEAR Provides Initial Outlook for Fiscal 2010 Fourth Quarter and 2009 Highlights · Fourth quarter earnings per share of $0.84 · Adjusted Q4 earnings per share increased 21 percent versus last year · Adjusted Q4 operating income increased 28 percent versus last year · Q4 gross margin rate improved 360 basis points, full-year GM exceeds historic peak · Full-year free cash flow rises to over $800 million, reflecting Bridge Plan execution · Strong financial condition, cash and cash equivalents of $3.0 billion PLANO, Texas, Feb. 19, 2010 J. C. Penney Company, Inc. (NYSE: JCP) today reported fiscal fourth quarter earnings and cash flow performance that were significantly better than expected.Earnings per share from continuing operations for the fourth quarter ended Jan. 30, 2010, were $0.84 compared with the most recent guidance for earnings per share to be in the range of $0.77 to $0.82.For the full year, earnings from continuing operations were $1.07 per share. Adjusted operating income for the fourth quarter, which excludes the impact of the non-cash qualified pension plan expense, was $454 million and increased 27.9 percent compared with $355 million in last year’s fourth quarter.Fourth quarter adjusted income from continuing operations, excluding qualified pension expense, was $1.02 per share, an increase of 21.4 percent versus $0.84 per share in last year’s fourth quarter.Reconciliations of non-GAAP adjusted operating income and income from continuing operations to the nearest GAAP measure are included in this release. Net income for this year’s fourth quarter and full year, including the impact of discontinued operations, was $0.84 and $1.08 per share, respectively.Free cash flow for 2009 was $806 million, an increase of $785 million compared to 2008.A reconciliation of non-GAAP free cash flow to the comparable GAAP measure is included in this release. “JCPenney far exceeded its expectations and objectives for the year.By stepping up the style of the merchandise we offer customers and enhancing service in our stores, we were able to drive cash generation and profitability, in spite of the difficult economic climate,” said Myron E. (Mike) Ullman, III, chairman and chief executive officer. “Our disciplined approach to inventory planning, promotions and SG&A served us well, particularly in the fourth quarter with a planned lower sales volume.As a result, we were able to achieve new peak gross margin levels for the year, which led to better-than-expected profitability and cash flow generation. “With this strong foundation in place, our focus for fiscal 2010 is driving top-line growth.We intend to deliver positive comparable store sales and market share growth as we leverage our position as a destination for affordable style and create a sense of discovery and excitement for our customers.” Fourth Quarter Operating Performance Total sales in the fourth quarter decreased 3.6 percent compared to last year, while comparable store sales decreased 4.5 percent.The strongest merchandise results were in women’s apparel and shoes, and geographically, the best performance was in the central region of the country.The weakest results were in the home division and the northwest region. For the quarter, gross margin increased 360 basis points over last year to 38.2 percent of sales.SG&A expenses increased $21 million or 1.4 percent versus last year.As a percent of sales, SG&A expenses increased 140 basis points to 27.2 percent of sales with the rate impacted by lower sales volume.Total operating expenses were 31.3 percent of sales in the fourth quarter. This year’s fourth quarter includes a non-cash qualified pension plan expense of $71 million, or $0.18 per share after-tax compared with a credit of $34 million or $0.10 per share after-tax in last year’s fourth quarter.As a percent of sales, fourth quarter adjusted operating income was 8.2 percent compared to 6.2 percent last year. Full Year Operating Performance For full year 2009, total sales decreased 5 percent compared to last year, while comparable store sales decreased 6.3 percent.The gross margin rate exceeded the Company’s previous historic peak and reached 39.4 percent.SG&A dollars decreased $13 million or 0.2 percent compared with last year. Adjusted operating income excluding qualified pension plan expense decreased only $41 million or 4.1 percent.As a percent of sales, adjusted operating income increased to 5.5 percent versus 5.4 percent last year.Adjusted income from continuing operations was $1.86 per share compared with $2.17 per share last year. Financial Condition The Company’s financial position improved significantly during 2009, and the cash and cash equivalents balance as of fiscal year-end 2009 was $3.0 billion, an increase of $659 million over last year largely due to the $806 million of free cash flow during the year.Free cash flow, a non-GAAP measure, is defined as net cash provided by operating activities of continuing operations less capital expenditures and dividends paid, plus proceeds from sales of assets. 2010 Full Year Guidance Management’s 2010 guidance is as follows: · Comparable store sales: expected to increase low single-digits. · Total sales: expected to increase 30 to 50 basis points less than the comparable store sales increase. · Gross margin rate: expected to be flat compared with 2009. · SG&A expenses: expected low single-digit percent increase in dollars. · Depreciation and amortization:approximately $515 million. · Interest expense:approximately $230 million. · Income tax rate: approximately 38 percent. · Average shares for EPS calculation: approximately 238 million common shares. · Earnings per share: expected to be approximately $1.55 per share. · Capital expenditures: expected to be approximately $500 million. 2010 First Quarter Guidance Management’s guidance for the first quarter of 2010 is as follows: · Comparable store sales: flat to slightly positive. · Total sales: expected to be approximately 30 basis points lower than comparable sales. · Gross margin rate: expected to increase slightly versus last year’s first quarter. · SG&A expenses: expected dollar increase of approximately 2 percent. · Depreciation and amortization:approximately $122 million. · Interest expense:approximately $59 million. · Income tax rate: approximately 38 percent. · Average shares for EPS calculation: approximately 238 million common shares. · Earnings per share: expected to be in a range of $0.16 to $0.20 per share.
